Citation Nr: 0411037	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from May 1989 to May 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 determination by the Department of Veterans 
Affairs (VA) Regional Office located in Muskogee, Oklahoma (RO).                 

In November 2003, a personal hearing was conducted at the RO in 
No. Little Rock, Arkansas, before the Board.  At that time, it 
appears that the appellant raised the issue of entitlement to a 
waiver of the recovery of an overpayment of educational assistance 
benefits.  Since this mater has not been adjudicated, it is 
referred to the RO for appropriate action.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a July 2002 determination, the RO found: (1) for the Summer II 
1999 term, the appellant took 3 credit hours which were not in her 
degree plan and the school should not have certified those 
courses, (2) for the Fall 1999 term, the appellant took 9 credit 
hours which were not in her degree plan, (3) for the Spring 2000 
term, the appellant took 7 credit hours which were not in her 
degree plan, and (4) for the Summer 2000 term, and that none of 
the courses that the appellant had enrolled in were in her degree 
plan.  Thus, in light of the above, the RO indicated that the 
appellant's education award had been adjusted as followed: (1) for 
the Summer II 1999 term, the appellant's benefits were reduced to 
the 1/2 time, effective June 3, 1999, (2) for the Fall 1999 term, 
the appellant's benefits were reduced to the 1/4 time rate, 
effective August 21, 1999, (3) for the Spring 2000 term, the 
appellant's benefits were reduced to the 1/2 time rate, effective 
January 10, 2000, and (4) for the Summer 2000 term, the 
appellant's benefits were terminated, effective May 30, 2000.  The 
RO indicated that the above actions had created an overpayment of 
$5,477.39 in the appellant's Chapter 30 record.       

In November 2003, at the hearing before the Board, the appellant 
testified that in 1995, she had attended Philander Smith College 
in Little Rock, and had completed 76 credit hours toward a degree 
in home economics, with a business emphasis.  The appellant stated 
that "after entering and leaving the military," she returned to 
Little Rock and was again enrolled at Philander Smith College.  
However, the appellant indicated that at that time, she learned 
that the program in which she had attained 76 credit hours was no 
longer a "degree seeking program," and that the Department of Home 
Economics was "deleted from the courses."  Thus, the appellant 
noted that she decided to attend the University of Arkansas at 
Pine Bluff.  However, she reported that the Pine Bluff campus was 
a 45 minute drive from Little Rock, where she lived and worked.  
Therefore, the appellant revealed that she went to her advisor at 
the University of Arkansas at Pine Bluff to "get all the credit 
classes that would be accepted" at Pulaski Technical Junior 
College, which was only 30 minutes from her home and work.  The 
appellant testified that she also met with a VA representative at 
the North Little Rock RO, and that it was her understanding that 
her only "need to attend" Pulaski Technical was to obtain 
transferable hours due to the fact that it was closer to her home 
and work.  According to the appellant, she filled out VA Form 22-
1995 (Request for Change of Program or Place of Training), and 
noted that it was her intent to obtain a Bachelor of Science 
degree in home economics.  The appellant stated that it was never 
her intent to obtain an Associate's degree, or any other degree, 
from Pulaski Technical College, and that her only intent was to 
transfer her credit hours from Pulaski Technical College to the 
University of Arkansas at Pine Bluff.  In short, the appellant 
noted that from 1999 to 2000, she attended Pulaski Technical 
College in order to "take credits that were transferable towards" 
her degree in home economics/business at the University of 
Arkansas at Pine Bluff.  The appellant indicated that she was able 
to transfer her credit hours from Pulaski Technical College to the 
University of Arkansas, and that all of her transferred credit 
hours were accepted towards her degree in home economics at the 
University of Arkansas.    

A basic educational assistance allowance pursuant to Chapter 30, 
Title 38, United Sates Code, shall be paid to each eligible 
individual who is satisfactorily pursuing an approved program of 
education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 
(2003).  As pertinent to this appeal, a program of education is 
any combination of subjects or unit courses pursued at an 
educational institution which is generally accepted as necessary 
to meet the requirements for a predetermined educational 
objective.  38 U.S.C.A. §§ 3002(3), 3452(b) (West 2002); 38 C.F.R. 
§ 21.7020(23) (2003).  An educational objective is one which leads 
to the awarding of a diploma, degree of certificate which reflects 
educational attainment.  38 C.F.R. § 21.7020(13).     

Generally, VA will approve, and will authorize payment of 
educational assistance for, an individual's enrollment in any 
course or subject which a State approving agency has approved and 
which forms a part of a program of education as defined by 
applicable regulations.  38 C.F.R. § 21.7120 (2003).  However, VA 
will not pay educational assistance for an enrollment in any 
course which is avocational or recreational in character.  38 
C.F.R. § 21.7120(b).  In addition, VA will not pay educational 
assistance for enrollment in any course that is not part of a 
veteran's or service member's program of education unless the 
person is enrolled in refresher courses, deficiency courses, or 
other preparatory or special education or training courses 
necessary to enable the person to pursue an approved program of 
education.  38 C.F.R. § 21.7122(b) (2003).      

In the instant case, the Board notes that while the RO, in its 
July 2002 determination, concluded that the appellant had taken 
courses during the Summer II 1999, Fall 1999, Spring 2000, and 
Summer 2000 terms at Pulaski Technical Junior College, which were 
not in her degree plan, the RO did not specifically note what the 
appellant's degree plan was, and which specific courses they were 
referring to that were not in the appellant's degree plan.  In 
this regard, in January 1997, the appellant submitted VA Form 22-
1995 (Request for Change of Program or Place of Training).  In the 
form, the appellant requested that her place of training be 
changed from Philander Smith College to Pulaski Technical Junior 
College.  The appellant noted that her program of study was for a 
Bachelor of Science degree in home economics.  However, the 
evidence of record also includes numerous enrollment 
certifications from the Pulaski Technical Junior College, dated in 
1999 and 2000, which show that the appellant's program of study 
was for an Associate of Arts degree.  Moreover, although the 
evidence of record includes a transcript from the Pulaski 
Technical Junior College, which shows the appellant's courses and 
grades for the Summer I 1999, Fall 1999, Spring 2000, and Summer I 
2000 terms, as stated above, there is no documentation as to which 
courses were a part of the appellant's degree plan, and which were 
not a part of the plan.     

In addition, although the RO made reference to the Summer II 1999, 
Fall 1999, Spring 2000, and Summer 2000 terms, they did not report 
the specific dates of the aforementioned terms.  Furthermore, a 
list of courses required for completion of the appellant's 
educational goal are not of record.  Therefore, given that the 
appellant maintains that all of her credit hours from the Pulaski 
Technical Junior College were transferred to the University of 
Arkansas at Pine Bluff, and that all of her transferred credit 
hours were accepted towards her degree in home economics at the 
University of Arkansas, the Board finds that further development 
is in order prior to the appellate disposition of this case.  

Accordingly, this case is remanded to the RO for the following 
actions:  

1.  The RO should indicate in the record what is the appellant's 
approved program of education under applicable VA statutory and 
regulatory provisions.  In this regard, the RO should obtain a 
list of courses required for completion of the appellant's 
educational goal.  In addition, the RO should specifically 
indicate in the record what was the appellant's approved program 
of education during the Summer II 1999, Fall 1999, Spring 2000, 
and Summer 2000 terms at Pulaski Technical Junior College.  The RO 
should provide the specific dates of the Pulaski Technical Junior 
College Summer II 1999, Fall 1999, Spring 2000, and Summer 2000 
terms.  

Moreover, the RO should also indicate the specific courses taken 
by the appellant in the Summer II 1999, Fall 1999, Spring 2000, 
and Summer 2000 terms at Pulaski Technical Junior College, which 
were not in the appellant's degree plan.  In order to verify that 
the courses were not in the appellant's degree plan, the RO is 
requested to contact the appropriate official at the University of 
Arkansas at Pine Bluff, and request documentation as to whether 
the Pulaski Technical Junior College credit hours were transferred 
and/or accepted towards the appellant's degree in home economics, 
with a business emphasis.  

2.  If and only if the RO is able to verify that during the Summer 
II 1999, Fall 1999, Spring 2000, and Summer 2000 terms at Pulaski 
Technical Junior College, the appellant took courses which were 
not in her degree plan, the RO should then verify the precise 
amount of the appellant's educational indebtedness under Chapter 
30 by setting forth in the evidentiary record on a month-by-month 
basis the amount of benefits due and paid the appellant for the 
Summer II 1999, Fall 1999, Spring 2000, and Summer 2000 terms at 
Pulaski Technical Junior College.  As previously stated, the RO 
should provide the specific dates of the Pulaski Technical Junior 
College Summer II 1999, Fall 1999, Spring 2000, and Summer 2000 
terms.  In addition, the dates and the amounts of the overpayments 
should be specifically identified.  The RO should provide the 
appellant with a report of its calculations and dates used, and 
notify the appellant as to the amount of the current overpayment 
and how it was calculated.     

3.  When the above development has been completed, the RO should 
readjudicate the claim.  If such action does not grant the benefit 
claimed, the RO should provide the appellant a supplemental 
statement of the case and an appropriate period of time should be 
allowed for response.  Thereafter, the case should be returned to 
the Board for appellate review.  

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



